UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
AUGZOZDM

WAYNE SMITH EL BEY ) Clerk, U.S. District 8: Bankruptcy
9 ) Courts for the District of Columbia
Plaintiff, )
)
V ) Civil Action No. 14-1221 (UNA)
)
STATE OF NEW JERSEY, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
pro se complaint. The application will be granted, and the complaint will be dismissed with
prejudice.

Plaintiff alleges that he has been “charged with a crime [he] did not commit” and
detained at a New Jersey correctional facility since August 2013. Compl. at 3 (page numbers
designated by the Court). He alleges that he has been denied due process of law and subjected
to cruel and unusual punishment in violation of the Fifth and Eighth Amendments to the United
States Constitution. See id. Further, plaintiff asserts that he is not subject to the jurisdiction of
the New Jersey courts, see id. at 4, because of his status as an “Aboriginal Indigenous Moorish-
American,” id. at 1. He demands dismissal of the criminal charges against him and an award of
compensatory and punitive damages. See id. at 13-15.

The Court will dismiss this action on the ground that plaintiff’ s claim is patently

frivolous. See, e. g., In re Bey, 532 F. App’x 46, 46 (3d Cir. 2013) (per curiam) (denying petition

for writ of mandamus compelling Superior Court of New Jersey to dismissal criminal
proceedings against him for lack of jurisdiction because he is Moorish American citizen); United
States v. Toader, 409 F. App’x 9, 13 (7th Cir. 2010) (rejecting as frivolous arguments “that the
federal courts lack subject matter jurisdiction over [the defendant] and that the laws he is charged
with violating are inapplicable to him because he is a Native Asiatic Moorish National Citizen”);
Idrissa El ex rel. Brewton v. Bean, No. 1:14-cv-96, 2014 WL 2812786, at *2 (W.D.N.C. June 23,
2014) (dismisses action with prejudice, stating that “[p]laintiff’s claim that his status as a
Moorish citizen not subject to the laws of the United States and the States is wholly frivolous”);
Pitt-Bey v. District of Columbia, 942 A.2d 1132, 1135 (DC. 2008) (rejecting claims that
criminal defendant was “immune from prosecution in the Superior Court of the District of
Columbia” and that he “should be accorded diplomatic immunity pursuant to federal law” based
on his status as a member of The Nation of Moorish Americans); see also El Bey v. Centralia
Police Dep ’t, No. 13-313, 2013 WL 1788514, at *3 (SD. 111. Apr. 26, 2013) (“Plaintiffis free to
call himself a Moorish American National, or any other description that suits him. However, he
is subject to state and federal laws, just like any other person regardless of citizenship”).

Insofar as the plaintiff asserts that his incarceration violates the United States
Constitution and that compensatory damages are warranted, the claims fail. “[A] criminal
defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm caused by actions whose
unlawfulness would render [his] conviction or sentence invalid’ unless ‘the conviction or
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question by a federal court's

issuance of a writ of habeas corpus.” Williams v. Hill, 74 F.3d 1339, 1340 (DC. Cir.

1996) (citing Heck v. Humphrey, 512 US. 477,487 (1994)). Plaintiff does not demonstrate that

his conviction or sentence has been invalidated, and therefore, his claim for damages is meritless.
The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint as frivolous. See 28 U.S.C. §§ 1915(e)(2)(B)(i), 191 5A(b)( 1). An Order

consistent with this Memorandum Opinion is issued separately.

   
 

 

lstrlct Judge

% WW7

DATE: g r W’Wl